Citation Nr: 0916303	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected carpal tunnel syndrome of the right 
hand.

2.  Entitlement to an initial compensable disability rating 
for service-connected carpal tunnel syndrome of the left 
hand.

3.  Entitlement to an initial compensable disability rating 
for service-connected scar on the left hand with residuals of 
puncture wound.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 2003 
and May 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  

In February 2008, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right hand is 
not manifested by ankylosis nor is there mild incomplete 
paralysis of the median nerve attributable to this 
disability.

2.  The Veteran's carpal tunnel syndrome of the left hand is 
not manifested by ankylosis nor is there mild incomplete 
paralysis of the median nerve attributable to this 
disability.

3.  The Veteran's scar on the left hand with residuals of 
puncture wound is not manifested by any observable symptoms, 
including a scar with limitation of function.

4.  There is no competent evidence of record showing that the 
Veteran currently has bilateral hearing loss for VA 
disability purposes.

5.  Sleep apnea did not have its onset during active service 
or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected carpal tunnel syndrome of the right 
hand not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5220, 4.124a, Diagnostic Code 
8515 (2008).

2.  The criteria for an initial compensable disability rating 
for service-connected carpal tunnel syndrome of the left hand 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.31, 4.71a, Diagnostic Code 5220, 4.124a, Diagnostic Code 
8515 (2008).

3.  The criteria for a compensable rating for scar on the 
left hand with residuals of puncture wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

4.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2008).

5.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Carpal tunnel syndrome of the right and left hands

In November 2003, the Veteran was granted service connection 
for carpal tunnel syndrome of the right and left hands and 
was assigned separate noncompensable ratings for each hand.  
The RO has evaluated the Veteran's carpal tunnel syndrome 
under Diagnostic Codes "5220-8515."  See 38 C.F.R. § 4.27.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  This hyphenated 
diagnostic code may be read to indicate that ankylosis or 
limitation of motion of multiple digits is the service-
connected disorder, and it is rated as if the residual 
condition is disease of the median nerve under Diagnostic 
Code 8515. 

Diagnostic Code 5220 provides a 50 percent evaluation for the 
major extremity and 40 percent evaluation for the minor 
extremity where there is favorable ankylosis of all five 
digits of the dominant hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5220.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
disability rating is warranted for the major and minor upper 
extremity for mild incomplete paralysis of the median nerve, 
a 30 percent disability rating is warranted for the major 
upper extremity and 20 percent disability rating is warranted 
for the minor upper extremity for moderate incomplete 
paralysis of the median nerve, a 50 percent disability rating 
is warranted for the major upper extremity and 40 percent 
disability rating is warranted for minor upper extremity for 
severe incomplete paralysis of the median nerve, and a 70 
percent disability rating is warranted for the major upper 
extremity 60 percent disability rating is warranted for the 
minor upper extremity for complete paralysis of the median 
nerve.  The Veteran is right-hand dominant.  38 C.F.R. § 
4.69.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence does not show that a 
compensable rating is warranted for either hand for any 
period during the appeal.  During the June 2003 VA 
examination, the Veteran complained of having stiffness, 
swelling, tingling, numbness and pain in both hands.  
Physical examination revealed no clubbing, cyanosis or edema 
of the extremities and neurologic studies were normal.  The 
Veteran was diagnosed as having a history of carpal tunnel 
syndrome.  In April 2006, the Veteran was afforded another VA 
examination.  Physical examination of the hands was normal 
except for positive tinnel sign in both the right and left 
hands.  Phalen sign was negative and the examiner stated that 
there was no observable functional impairment of either the 
right or left hands due to carpal tunnel syndrome.  
Neurological examination of the upper extremities showed 
reflexes of 2/4 on the right and 1/4 on the left.  X-rays of 
the hands and wrists were normal.  The Veteran was diagnosed 
as having mild carpal tunnel syndrome of the right and left 
hands.  During a VA examination in December 2006, physical 
examination showed positive tinnel and Phalen signs at both 
wrists.  There was no atrophy of the thenar muscles, but 
sensation was altered in the entire hand and grip was weak 
bilaterally.  Nerve conduction testing showed abnormal nerve 
conduction involving both median and ulnar nerves.  The 
findings suggested the possibility of bilateral sensory motor 
polyneuropathy and clinical findings show a possibility of 
associated bilateral carpal tunnel syndrome.  The Veteran 
also had corresponding bilateral tardy ulnar neuropathy.  The 
examiner opined that the symptoms and findings of the 
examination were more consistent with diabetes etiology-
related polyneuropathy.  

The evidence of record shows that the Veteran does not have 
any ankylosis of either wrist or any digits of either hand.  
Upon review of the symptomatology demonstrated by the 
evidence of record, the Board finds that evaluation of the 
disability is most appropriately rated under Code 8515.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).  

In addition, the Board finds that the medical evidence does 
not demonstrate incomplete paralysis that is mild in severity 
that is associated with service-connected carpal tunnel 
syndrome of either hand.  The April 2006 VA examination 
included the finding that there was no observable impairment 
of either hand due to carpal tunnel syndrome and the 
condition was characterized as "mild."  Neurological 
findings noted in December 2006 included altered sensation in 
the hands and weak grip bilaterally; however, these 
abnormalities were attributed to diabetes.  

The symptoms do not approach manifestations of mild 
incomplete paralysis.  As the disability picture does not 
more nearly approximate the criteria for initial compensable 
evaluations during any time period at issue in this appeal, 
increased ratings are not warranted for the Veteran's carpal 
tunnel syndrome of the right and left hands.

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
carpal tunnel syndrome of the right and left hands.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Scar on the left hand with residuals of puncture wound

In May 2004, the Veteran was granted service connection for a 
scar of the left hand, residuals of a puncture wound.  The 
Veteran's service connected scar disability was rated as 
noncompensable under Diagnostic Code 7805.  Under the 
Diagnostic Code 7805, scars may be evaluated on the basis of 
any related limitation of function of the body part that they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Based on the findings of record, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the Veteran's service-connected 
scar of the left hand under Diagnostic Code 7805 as the 
Veteran's scar does not limit the function of the left hand.  
The April 2004 VA examination revealed that the Veteran's 
scar of the left hand was mildly depressed at the inferior 
aspect of the left thenar region with minimal adherence to 
underlying tissue.  The scar was further found to have no 
keloid formation, was non-disfiguring, and the Veteran was 
able to twist, turn, probe and express with this left hand.  
The April 2006 VA examiner also found the scar on the left 
hand well-healed and not productive of any functional 
impairment.  Although the April 2004 examiner noted some 
decreased strength in the left hand compared to the grip in 
the right hand, the Veteran had 5/5 strength in the left hand 
during the April 2006 examination.  Finally, the Veteran was 
also afforded another VA examination in December 2006 in 
which the examiner stated that he was unable to isolate any 
puncture wound related branch nerve in the left hand and 
related the symptoms the Veteran was experiencing in the 
upper extremities to diabetes.  As there is no evidence of 
functional impairment related to the scar on the left hand, a 
higher disability rating is not warranted under this code or 
any other code regarding scars.  

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
scar on the left hand with residuals of puncture wound.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

A.  Hearing loss 

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The service treatment records show that the Veteran's hearing 
was within normal limits according to VA standards on 
entrance to service, during service, and at separation.  

Post-service private medical records show in April 2004, the 
Veteran was afforded a VA examination.  Pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
30
20
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in both right and left ears.  The Veteran was 
diagnosed as having mild high frequency sensorineural hearing 
loss in the right ear and hearing within normal limits in the 
left ear.  Speech discrimination ability was within normal 
limits in both ears.  The examiner opined that as the 
Veteran's non-military related work exposed him to noise for 
a much greater period of time than exposure during service, 
his mild hearing loss was most likely a result of this non-
military related noise exposure.  

In April 2005, the Veteran underwent a VA audiological 
evaluation consult, which showed that the Veteran had normal 
hearing through 4 KHz.

The Veteran and the Veteran's spouse submitted statements of 
support for his claim for hearing loss.  Neither the Board 
nor the Veteran or other lay persons are competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this case, as shown in the April 2004 VA examination, the 
Veteran does not currently have hearing loss as defined by 
38 C.F.R. § 3.385.  In the absence of a current disability, 
there cannot be a grant of service connection.  Brammer, 3 
Vet. App. at 225.  As there is no competent evidence showing 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, the Veteran's claim for service connection for 
bilateral hearing loss must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

B.  Sleep apnea

Post-service medical treatment records show that the Veteran 
had been diagnosed as having sleep apnea.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
sleep apnea.  

Although the service treatment records show that the Veteran 
had problems sleeping, the Veteran was not diagnosed as 
having a sleep disorder and medical records specifically 
stated that a sleep disorder and narcolepsy were ruled out.  
See Service treatment record dated September 1982.  In fact, 
there is no showing that he was diagnosed as having a sleep 
disorder until January 1999 following a private sleep study.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's sleep apnea had its onset during 
active service or is related to any in-service disease or 
injury.  The aforementioned January 1999 private sleep study 
stated that the Veteran suffered from significant obstructive 
sleep apnea.  It was recommended that the Veteran lose weight 
as part of treatment.  The Veteran was afforded a VA 
examination in connection to his claim for service connection 
for sleep apnea in June 2003.  The Veteran was diagnosed as 
having a sleep disorder as proven by prior examination.  In a 
September 2003 addendum, the examiner opined that the 
Veteran's sleep apnea was less likely than not related to his 
military service and was more likely secondary to obesity and 
relaxation of the throat muscles.  

The veteran claims that his sleep apnea began in or is 
otherwise related to service.  His recitation of his symptoms 
during service is accepted as true.  To the extent that the 
Veteran may be competent to report on his own observations 
regarding his sleep disorder (see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007)), the Board finds his assertions 
outweighed by the detailed opinion provided by the VA 
examiner.  The examiner's opinion is supported by the January 
1999 private sleep study, which stated that treatment 
required the Veteran to lose weight.  The VA examiner 
provided a definitive opinion that the Veteran's current 
disability was not related to active service, provided 
rationale for his opinion, and his opinion was based upon 
review of the claims file and a physical examination; it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for the 
service connection claims by letters dated in April 2003.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to claims for higher initial ratings on appeal, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The veteran was notified that his claims were 
awarded with an effective date of March 13, 2003, the date of 
his claim, and initial ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected carpal tunnel syndrome of the right hand is 
denied.

Entitlement to an initial compensable disability rating for 
service-connected carpal tunnel syndrome of the left hand is 
denied.

Entitlement to an initial compensable disability rating for 
service-connected scar on the left hand with residuals of 
puncture wound is denied.

Service connection for bilateral hearing loss is denied.

Service connection for sleep apnea is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


